Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2217
                       Lower Tribunal No. F17-9386
                          ________________


                          Jeffrey Lagrandeur,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Marisa Tinkler Mendez, Judge.

     Jeffrey Lagrandeur, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Bureau
Chief, and Brian H. Zack, Assistant Attorney General, for appellee.


Before FERNANDEZ, C.J., and EMAS and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Anderson v. State, 627 So. 2d 1170, 1171 (Fla. 1993) (“To

support summary denial without a hearing, a trial court must either state its

rationale in its decision or attach those specific parts of the record that refute

each claim presented in the motion.”); Sanders v. State, 946 So. 2d 953, 956

(Fla. 2006) (quoting Strickland v. Washington, 466 U.S. 668, 687 (1984)

("First, the defendant must show that counsel's performance was deficient. .

. . Second, the defendant must show that the deficient performance

prejudiced the defense.").




                                        2